DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Selinger et al., U.S. Pub No: US 20150325138  A1 (Hereinafter “Selinger”) in view of Podgorny et al., U.S. Pub No: US 20170206456 A1 (Hereinafter “Podgorny”).

Regarding claim 1, Selinger discloses A method for estimating, by a learning data analysis server, a predicted score of a user for test questions (see paragraph [0006], wherein Theory (IRT), which incorporates item difficulty and test-taker response to model the probability that a test-taker at a particular ability level will answer a question with certain item parameters correctly. The probability of a test-taker's correct response is calculated by an Item Response Function (IRF), which may have different parameters varying by the type of model used. Item parameters may include: difficulty, such that test-taker's of lower ability will be less likely to answer correctly, and test-taker's of higher ability will be more likely to answer correctly; discrimination, the tendency or sensitivity of the item to identify test-takers as lesser or greater ability; and a parameter modeling the probability a test-taker will answer correctly by guessing), the method comprising:
 step a of storing a plurality of questions in a question database (see paragraph [0088-0089] and fig.9-10, wherein databases 908 corresponds a question databases which contains actual test questions), of collecting solving result data of a plurality of users including a random user for one or more questions of the plurality of questions (see paragraph [0088-0089] and fig.9-10, wherein databases 908 contains historical test taker population performance data, historical test taker individual performance data, test taker response data), and of estimating a correct answer probability of the random user for a random question by using the solving result data (see paragraph [0094], wherein selecting one or more questions 1000 at random from a database 908. See also paragraph [0222], wherein estimation of skills level can be established. Thus the higher the level the more likely the user/student would answer the question/s); 
step b of generating at least one set of mock test questions from the plurality of questions stored in the question database and based on a similarity of the mock test question set  to a set of external test questions (see paragraph [0094], wherein selecting one or more questions 1000 at random from a database 908. The selected questions correspond to the mock test as claimed. see also paragraph [0094-0119], wherein the system can generate/create multiple test mode based on databases 908, wherein mock test mode is one mode.), wherein the external test questions are not stored in the question database (see paragraph [0088-0089] and fig.9-10, the system include databases 908. Since the system have multiple database, the Adaptive modes, which corresponds to the external test, can be stored in one of databases 908 where other question/test can be stored different database); and providing the mock test predicted score as a predicted external test score for the external test questions providing the mock test predicted score as a predicted external test score for the external test questions.(see paragraph [0222], wherein question selection may be adjusted, to customize the percentage of experimental questions in a test, and adjust scoring so that a test-taker's score is comparable to a real test). 
 Selinger fails to explicitly disclose the limitation below.
Stumbo discloses step c of estimating, for the random user who has not solved the mock test question set or the external test question set, a mock test predicted score for the mock test question set by calculating the correct answer probability of the random user for each question in the mock test question set (see paragraph [0018], wherein probability of guessing p(G)”—i.e., the probability the student passes the test. The student corresponds to any student (random user)). providing the mock test predicted score as a predicted external test score for the external test questions.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Selinger to include the missing limitation, as taught by Stumbo, since doing so would allow the system to predict the probability of mastery while also accounting for slips and guesses  (Stumbo; paragraphs [0007]).
 
Regarding claim 2, the combination of Selinger and Stumbo further disclose wherein step b comprises:
establishing the mock test question set, using an average correct answer rate of all users for respective questions constituting the mock test question set, such that an average score of the all users for the mock test question set corresponds to a preset range (Selinger, see paragraph [0090, 0198], wherein average score of all students can be determined).

Regarding claim 3, the combination of Selinger and Stumbo further disclose wherein step b comprises:
establishing the mock test question set to follow question type distribution information of the external test question set (Selinger, see paragraph [0094], wherein selecting one or more questions 1000 at random from a database 908. The selected questions correspond to the mock test as claimed. see also paragraph [0094-0119], wherein the system can generate/create multiple test mode based on databases 908, wherein mock test mode is one mode.).
Regarding claim 4, the combination of Selinger and Stumbo further disclose wherein step b comprises:
obtaining actual score information of at least one user of the plurality of users for the external test question set (Selinger, see paragraph [0089-0092, 0219], wherein historical data about questions collected from testing the questions against populations of test takers, including response times, accuracy statistics, or trap answer significance); and
establishing the mock test question set such that the mock test predicted score of the at least one user for the mock test question set approaches the actual score information (Selinger, see paragraph [0108-0109], wherein skill level corresponds to the predicted score as claimed).

Claim 5 is rejected under the same rationale and motivation as claim 1.

Response to Arguments
Applicant’s amendment filed 09/16/2022 and arguments regarding the 35 U.S.C. 101 rejection, has been considered. The 101 rejection has been withdrawn.

Applicant’s amendment filed 09/16/2022 regarding the 35 U.S.C. 112 rejection, has been considered. The 112 rejection has been withdrawn. 

Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but now are moot in view of new grounds of rejection necessitated by Applicant’s amendment.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHER N ALGIBHAH/Examiner, Art Unit 2165

                                                                                                                                                                                                    /ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165